

	

		II

		109th CONGRESS

		1st Session

		S. 1112

		IN THE SENATE OF THE UNITED STATES

		

			May 24, 2005

			Mr. Grassley (for

			 himself, Mr. Baucus,

			 Mr. Smith, Mr.

			 Wyden, Mr. McConnell,

			 Mr. Jeffords, Mr. Lott, Mr.

			 Schumer, Mr. Kerry,

			 Mr. Bingaman, Mr. Rockefeller, Mrs.

			 Lincoln, Ms. Landrieu,

			 Mr. Corzine, Mr. Talent, and Mr.

			 Hagel) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

		

		A BILL

		To make permanent the enhanced educational

		  savings provisions for qualified tuition programs enacted as part of the

		  Economic Growth and Tax Relief Reconciliation Act of 2001.

	

	

		1.Short titleThis Act may be cited as the

			 College 529 InvEST Act of

			 2005.

		2.Repeal of the sunset

			 with respect to qualified tuition programs educational savings

			 enhancementsSection 901 of

			 the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply

			 to section 402 of such Act.

		

